 

Exhibit 10.2

 

subordinated PROMISSORY Note

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION
AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH OTHER LAWS.

 

$500,000,000 as of October 16, 2019

 

1.                  5.375% Senior Notes due 2027. Reference is made to the
Senior Notes (as defined in Schedule I attached hereto) issued by Viper Energy
Partners LP, a Delaware limited partnership (the “Partnership”), pursuant to the
Senior Notes Indenture (as defined in Schedule I). All capitalized terms used
but not defined herein shall have the meanings ascribed to them in Schedule I or
in the Senior Notes Indenture.

 

2.                  Principal. FOR VALUE RECEIVED, Viper Energy Partners LLC, a
Delaware limited liability company (“Borrower”; all references in this Note to
Borrower will include Borrower as a debtor-in-possession and any receiver or
trustee for Borrower in a Proceeding), hereby unconditionally promises to pay to
the Partnership the principal sum of $500,000,000 (Five Hundred Million Dollars
and No Cents) pursuant to this Promissory Note (this “Note”).

 

3.                  Maturity. The entire unpaid principal balance of this Note
together with all accrued and unpaid interest thereon and premium, if any,
thereon, shall become due and payable on November 1, 2027 or such earlier date
that the remaining outstanding principal amount of the Senior Notes becomes due
and payable, whether by acceleration, upon maturity, or otherwise.

 

4.                  Interest Payments. Borrower promises to pay or cause to be
paid interest on the principal amount of this Note at 5.375% per annum. Borrower
will pay interest semi-annually in arrears on May 1 and November 1 of each year,
or if any such day is not a Business Day, on the next succeeding Business Day
(each, an “Interest Payment Date”). The first Interest Payment Date shall be May
1, 2020. Interest on this Note will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
issuance hereof. Borrower will pay interest (including post-petition interest in
any Proceeding) on overdue principal at a rate that is equal to the then
applicable interest rate on this Note to the extent lawful (the “Default
Interest”); and it will pay interest (including post-petition interest in any
Proceeding) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful. Borrower will
pay Default Interest on this Note to the Partnership at such time or times as
may be required for the Partnership to comply with Section 2.12 of the Senior
Notes Indenture and Paragraph 2 of the Senior Notes. Interest will be computed
on the basis of a 360-day year comprised of twelve 30-day months.

 



 



 

 

5.                  Manner of Payment.

 

(a)               This Note will be payable as to principal, premium, if any,
and interest at the office of the Partnership designated by the Partnership, or
at the option of the Partnership, by wire transfer of immediately available
funds. Such payment will be in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts.

 

(b)               Notwithstanding any provision of this Note to the contrary, at
the direction from time to time of the Partnership, Borrower shall make payments
pursuant to this Note directly to the Trustee, a Holder, or any other creditor
of the Partnership described in Section 12 hereof in respect of any payment due
under or in connection with this Note that corresponds to a payment due by the
Partnership under or in connection with the Senior Notes, and any such direct
payment to such creditor of the Partnership (other than the Partnership) shall
be deemed a payment by Borrower to the Partnership in satisfaction of the
applicable corresponding payment obligation under this Note.

 

6.                  Payments on Business Days. If any payment with respect to
any principal of, premium on, if any, or interest on this Note (including any
payment to be made on any date fixed for redemption or purchase of the Senior
Notes) is due on a day that is not a Business Day, then the payment need not be
made on such date, but may be made on the next Business Day with the same force
and effect as if made on such date, and no interest will accrue for the
intervening period.

 

7.                  Optional Redemption of Senior Notes. If the Partnership
elects to redeem all or a portion of the Senior Notes pursuant to Paragraph 5 of
the Senior Notes and Section 3.07 of the Senior Notes Indenture, Borrower shall
prepay this Note by paying to the Partnership an amount equal to the redemption
price payable by the Partnership in connection with such redemption, including,
without limitation, (i) a prepayment of the aggregate principal amount of this
Note equal to the principal amount of the Senior Notes being redeemed, (ii) a
payment of interest on this Note in the amount of any interest being paid by the
Partnership in connection with such redemption, and (iii) a payment of premium
on this Note in the amount of any premium that is being paid by the Partnership
in connection with such redemption.

 

8.                  Purchase or Repurchase of Senior Notes. If the Partnership
purchases or repurchases all or a portion of the Senior Notes, whether pursuant
to Paragraph 7 of the Senior Notes and Section 4.10 or 4.14 of the Senior Notes
Indenture in connection with a Change of Control or Asset Sale, pursuant to a
tender offer, or otherwise, Borrower shall prepay this Note by paying to the
Partnership an amount equal to the purchase or repurchase amount payable by the
Partnership in connection with such purchase or repurchase, including, without
limitation, (i) a prepayment of the aggregate principal amount of this Note
equal to the principal amount of the Senior Notes being purchased or
repurchased, (ii) a payment of interest on this Note in the amount of any
interest being paid by the Partnership in connection with such purchase or
repurchase, and (iii) a payment of premium on this Note in the amount of any
premium that is being paid by the Partnership in connection with such purchase
or repurchase.

 

9.                  Acceleration of Senior Notes. If the Senior Notes become due
and payable, whether upon the occurrence of, or upon declaration by the Trustee
or the Holders after, an Event of Default under the Senior Note Indenture, at
maturity, or otherwise, then the entire principal balance of this Note, all
accrued but unpaid interest thereon, all premium, if any, thereon, and all other
amounts owing under this Note, shall be accelerated and become immediately due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other formalities of any kind, all of
which are hereby expressly waived by Borrower. If an acceleration of the
maturity of the Senior Notes is rescinded pursuant to the Senior Notes
Indenture, then the acceleration of the maturity of the principal of this Note
shall automatically be rescinded.

 



-2-

 

 

10.              Remedies. If this Note becomes due and payable, the Partnership
may (a) pursue any legal or equitable remedies that are available to it, (b)
proceed to protect and enforce its rights either by suit in equity, by action at
law, or by other appropriate proceedings, whether for the specific performance
of any covenant or agreement contained in this Note, in aid of the exercise of
any power or right granted by this Note, or otherwise, and (c) enforce any other
legal or equitable right available as the holder of this Note.

 

11.              Subordination. Notwithstanding anything in this Note or any
other agreement between Borrower and the Partnership to the contrary, the
indebtedness evidenced by this Note is and shall be expressly subordinated in
right of payment to the prior Payment in Full of the Senior Obligations in the
following manner:

 

(a)               in the event of any Proceeding involving Borrower, then, until
the holders of Senior Debt are Paid in Full, any payment or distribution to
which the Partnership would otherwise be entitled in respect of this Note shall
be made to the holders of Senior Debt;

 

(b)               if any Event of Default (as defined in each document governing
the Senior Debt), has occurred and is continuing with respect to any Senior
Debt, then the Partnership shall not receive, ask, demand, sue for, take,
accept, retain or collect, directly or indirectly, from Borrower any amount with
respect to this Note (other than a deemed payment pursuant to Section 5(b) or
Section 13 of this Note); and

 

(c)               in the event that notwithstanding clause (a) or (b) of this
Section 11, the Partnership should receive any funds, payments, claims or
distributions that are prohibited by such clauses before all Senior Debt shall
have been Paid in Full in cash, then an amount equal to the amount of all funds,
payments, claims or distributions so received shall be held in trust for the
benefit of, and shall be paid over or delivered to, the holders of Senior Debt
(or their representatives), ratably according to the respective aggregate
amounts remaining unpaid thereon, to the extent necessary to pay all Senior Debt
in full in cash.

 

Each holder of Senior Obligations, whether now outstanding or hereafter arising,
shall be deemed to have entered into the applicable Senior Debt in reliance on
the provisions contained herein. The parties hereto agree that the terms hereof
shall be enforceable in any Proceeding, and without limiting the foregoing,
shall constitute a “subordination agreement” under Section 510(a) of the
Bankruptcy Code, which will be effective before, during and after the
commencement of a Proceeding.

 



-3-

 

 

12.              Payment of Partnership’s Costs. Upon demand by the Partnership,
Borrower shall pay to the Partnership, and shall reimburse the Partnership for,
and indemnify the Partnership against, any and all investment banking, legal,
accounting and other fees, costs, expenses, discounts, indemnification
obligations and other obligations paid or incurred by the Partnership in
connection with (i) the issuance of the Senior Notes, including, without
limitation, all fees, costs, expenses, discounts and indemnification obligations
payable pursuant to the Purchase Agreement, dated as of October 10, 2019, by and
among the Partnership, Viper Energy Partners GP LLC, the general partner of the
Partnership, Borrower and Credit Suisse Securities (USA) LLC and (ii) the
negotiation, preparation, execution, delivery, administration and enforcement
from time to time of the Senior Notes Indenture, the Senior Notes and any other
related documents and all amendments, modifications and waivers of the
provisions thereof from time to time, including, without limitation, pursuant to
Section 7.06 of the Senior Notes Indenture.

 

13.              Setoff of Subrogation. Notwithstanding anything to the contrary
set forth in this Note, if Borrower, in its capacity as a guarantor of the
Senior Notes or any other obligation of the Partnership under or in connection
with the Senior Notes, makes a payment with respect to such guaranteed
obligation of the Partnership to a creditor, Borrower shall be subrogated to
such obligation of the Partnership to the extent of such payment and shall stand
in the place of such creditor, and such obligation shall be deemed
automatically, immediately and irrevocably setoff against the corresponding
obligation of Borrower under or in connection with this Note, and such
corresponding obligation of Borrower under or in connection with this Note shall
be deemed to have been satisfied to the extent of such payment by Borrower.

 

14.              Notices. All notices and other communications in respect of
this Note (including, without limitation, any modifications of, or requests,
waivers or consents under, this Note) shall be given in writing and shall be
deemed effectively given (a) upon personal or electronic delivery to the other
party, (b) the next Business Day after deposit with a national overnight
delivery service, postage prepaid, addressed as set forth below, as applicable,
provided that the sending party receives confirmation of delivery from such
delivery service or (c) three Business Days after deposit with the United States
Post Office, postage prepaid, addressed to Borrower at Attn: Teresa L. Dick, 500
West Texas Avenue, Suite 1200, Midland Texas 79701 or to the Partnership at
Attn: Teresa L. Dick, 500 West Texas Avenue, Suite 1200, Midland Texas 79701, or
at such other address as such party may designate by three days’ advance written
notice to the other party.

 

15.              Amendments. This Note may not be amended, modified or
supplemented except by an instrument in writing signed by Borrower and the
Partnership.

 

16.              Successors; Assignments. This Note shall be binding upon and
inure to the benefit of Borrower and the Partnership and their respective
successors and permitted assigns. Neither Borrower nor the Partnership shall
assign or delegate any of its rights or obligations under this Note without the
prior written consent of the other party, and any purported assignment or
delegation without such prior written consent will be null and void ab initio.

 

17.              Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THIS NOTE WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 



-4-

 

 

18.              Severability. In case any provision herein is invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

 

[Signatures on following page]

 



-5-

 

 

  BORROWER:         VIPER ENERGY PARTNERS LLC         By: /s/ Teresa L. Dick  
Name: Teresa L. Dick   Title: Chief Financial Officer, Executive Vice    
President and Assistant Secretary

 

Signature Page to Intercompany Promissory Note

 



 



 

 

ACKNOWLEDGED AND AGREED BY THE PARTNERSHIP:         VIPER ENERGY PARTNERS LP    
    By: Viper Energy Partners GP LLC, its general partner         By: /s/ Kaes
Van’t Hof   Name: Kaes Van’t Hof   Title: President  

 

Signature Page to Intercompany Promissory Note

 



 



 

 

Schedule I

 

Defined Terms

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash of all Senior Obligations, termination of all commitments to lend under the
Senior Notes, the Senior Notes Indenture and the Senior Credit Documents, and
termination of any letters of credit or similar instruments issued under the
Senior Notes, the Senior Notes Indenture and the Senior Credit Documents (other
than such as have been cash collateralized or defeased in accordance with the
terms of the Senior Notes, the Senior Notes Indenture and the Senior Credit
Documents). Senior Obligations shall be considered to be outstanding whenever
any commitment under the Senior Notes, the Senior Notes Indenture or the Senior
Credit Documents is outstanding.

 

“Proceeding” means:

 

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to Borrower;

 

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to Borrower or with respect to a
material portion of its assets;

 

(c) any liquidation, dissolution, reorganization or winding up of Borrower
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

 

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of Borrower.

 

“Senior Credit Documents” means the Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of July 20, 2018, among Borrower, as the
borrower, the Partnership, as parent guarantor, each of the Lenders (as defined
therein) and Wells Fargo Bank, National Association, as administrative agent, as
amended by the First Amendment thereto dated as of June 27, 2019, the Second
Amendment thereto dated as of September 24, 2019 and the Third Amendment thereto
dated as of October 8, 2019, and as the same may be further amended or
supplemented from time to time, and all other “Loan Documents” (as defined in
such Credit Agreement), as amended and supplemented to the date hereof and as
the same may be further amended and supplemented from time to time.

 

“Senior Debt” means, collectively, the Senior Notes, the Senior Notes Guarantee,
the Senior Notes Indenture and the Senior Credit Documents, and all
indebtedness, liabilities and other obligations from time to time outstanding
thereunder or in connection therewith.

 

“Senior Notes” means the $500,000,000 aggregate principal amount of 5.375%
Senior Notes due 2027 of the Partnership issued pursuant to the Senior Notes
Indenture.

 



 



 

 

“Senior Notes Guarantee” means Borrower’s Note Guarantee in respect of the
Senior Notes issued pursuant to the Senior Notes Indenture.

 

“Senior Notes Indenture” means that certain Indenture, dated as of October 16,
2019, among the Partnership, as issuer, Borrower and any other Guarantors (as
defined therein) from time to time parties thereto, and Wells Fargo Bank,
National Association, as trustee, as such may be amended or supplemented from
time to time.

 

“Senior Obligations” means all principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the Senior Notes, the Senior Notes Indenture and the Senior Credit Documents,
including, without limitation, all expenses, in each instance, whether accrued
before or after the commencement of any Proceeding and without regard to whether
or not an allowed or allowable claim. To the extent that any payment with
respect to the Senior Obligations (whether by or on behalf of Borrower, as
proceeds of security, enforcement of any right of set-off, or otherwise) is
declared to be fraudulent or preferential in any respect, set aside, avoided, or
required to be paid to a debtor in possession, trustee, receiver, or similar
Person, then the obligation or part thereof originally intended to be satisfied
will be deemed to be reinstated and outstanding as if such payment had not
occurred.

 





